                Case 4:19-cv-08426-YGR Document 6 Filed 12/27/19 Page 1 of 2


 1   CALVIN L. LITSEY (CA SBN: 289659)
     FAEGRE BAKER DANIELS LLP
 2   1950 University Avenue, Suite 450
     East Palo Alto, CA 94303
 3   Telephone: 650-324-6700
     Facsimile: 650-324-6701
 4
     JARED B. BRIANT (CO SBN: 35773)*
 5   FAEGRE BAKER DANIELS LLP
     1144 15th Street, Suite 3400
 6   Denver, CO 80202
     Telephone: 303-607-3500
 7   Facsimile: 303-607-3600
 8   PATRICK C. BOTTINI (MN SBN: 0395278)*
     FAEGRE BAKER DANIELS LLP
 9   2200 Wells Fargo Center
     90 S. Seventh Street
10   Minneapolis, MN 55402
     Telephone: 612-766-7000
11   Facsimile: 612-766-1600
12   JESSIE PELLANT (CO SBN: 42096)*
     STUDIOIP
13   600 17th St., Suite 2800
     Denver, CO 80202
14   Telephone: 720-443-1773
15   *Pro hac vice applications forthcoming
16   ATTORNEYS FOR PLAINTIFF
17                          UNITED STATES DISTRICT COURT
18                       NORTHERN DISTRICT OF CALIFORNIA
19   THE CALIFORNIA BEACH CO.,                      Case No. 19-cv-08426-JSC
20   LLC.,

21                    Plaintiff,                    DECLARATION OF PATRICK C.
22                                                  BOTTINI IN SUPPORT OF
           v.                                       MOTION FOR TEMPORARY
23                                                  RESTRAINING ORDER
24   MR. HAN XIAN DU
25                   Defendant.
26

27

28

                                                                             19-cv-08426-JSC
                                              -1-                    BOTTINI DECLARATION
                 Case 4:19-cv-08426-YGR Document 6 Filed 12/27/19 Page 2 of 2


 1   I, Patrick C. Bottini, hereby declare as follows:
 2          1.      I am an attorney at Faegre Baker Daniels and represent the plaintiff, The
 3   California Beach Co., LLC. in the above captioned matter.
 4          2.      On December 24, 2019, I searched the public United States Copyright
 5   database through the copyright.gov website for any copyright registrations owned by any
 6   of the following: “Exqline,” “Han Xian Du,” and “Hanxian Du.” That search produced
 7   no results.
 8          I, Patrick C. Bottini, declare under penalty of perjury that everything I have stated
 9   in this document is true and correct to the best of my knowledge.
10

11

12   Dated: December 27, 2019                       s/ Patrick C. Bottini
                                                    Patrick C. Bottini
13

14                                                  Counsel for Plaintiff The California
                                                    Beach Co., LLC.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                    19-cv-08426-JSC
                                                  -2-                       BOTTINI DECLARATION
